Citation Nr: 0631776	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  02-07 044A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for heart disease, claimed 
as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1978 to August 1979.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In September 2006, the veteran's representative raised 
contentions to the effect that an increased rating is 
warranted for the veteran's service-connected PTSD.  That 
claim has not been certified to the Board on appeal nor has 
it otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2006).  However, it is 
referred to the RO for appropriate action.


FINDING OF FACT

On September 15, 2006, prior to the promulgation of a 
decision in the appeal, the appellant, through her 
authorized representative, requested withdrawal of her 
appeal regarding service connection for heart disease, 
claimed as secondary to PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, through her authorized representative, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

On September 15, 2006, the appellant, through her authorized 
representative, notified the Board that she wished to 
withdraw her appeal regarding service connection for heart 
disease, claimed as secondary to PTSD.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal regarding service connection for heart disease, 
claimed as secondary to PTSD, is dismissed.



		
DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


